866 So. 2d 779 (2004)
Dantrell Deon RILEY, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D04-201.
District Court of Appeal of Florida, Fifth District.
March 5, 2004.
*780 Dantrell Deon Riley, Sneads, pro se.
No Appearance for Respondent.
GRIFFIN, J.
Dantrell Deon Riley ["Riley"] seeks from this court a belated appeal. We deny his petition, but without prejudice.
Recently, in 5D03-3808, Riley filed with this court a petition for belated appeal alleging that counsel failed to honor his timely request for an appeal. Because his petition was not made under oath as required by Florida Rule of Appellate Procedure 9.141(c)(3)(F), this court denied his petition without prejudice to file a proper sworn petition.
Riley now attempts to remedy that omission, but has failed. At the end of his petition, there is a notary certificate; however, nowhere in the certificate, or in the petition for that matter, is there a statement by Riley subjecting him to perjury penalties if his statements are false. See State v. Shearer, 628 So. 2d 1102 (Fla.1993); Proctor v. State, 845 So. 2d 1007 (Fla. 5th DCA 2003). See also Fla. R.Crim. P. 3.987.
We will give Riley one last chance to file a proper petition and give him twenty days to do it correctly. Bell v. State, 831 So. 2d 1287 (Fla. 5th DCA 2002).
PETITION DENIED without prejudice.
SAWAYA, C.J., and TORPY, J., concur.